DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 29 June 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/29/2020, 02/10/2021, 09/13/2021 and 06/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election of Group I, claims 1-7, 13 and 14, in the reply filed on 07/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriki (cited in the IDS).
	Claim 1: Kuriki discloses a conductive material comprising interconnected single layered RGO sheets with an oxygen content of 2-20 % by wt. and a D/G ratio of less than 1.1 (abs, Figs 3 and 4 with accompanying text, ¶42-48).
	Claims 2 and 6: Kuriki discloses single layered RGO sheets – thus meeting the thickness of less than 10 nm. Regarding the length of the graphene sheets, Kuriki discloses the active material particles having a range of 20-100 nm (¶117) and the graphene sheets being shorter than the particles as shown in Figs 3 and 4 – thus meeting the claimed length range limitation.
	Claims 3 and 7: Regarding the claimed properties, if a prior art reference teaches the substantially identical material with similar structural and chemical features (i.e. graphene oxide with same oxygen content), it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is different from the claimed material thus the claimed properties would inevitably not be present.
	Claims 4 and 5: Kuriki discloses various conductive material connecting the RGO sheets (abs, Figs 3 and 4 with accompanying text, ¶54).
	Claims 13 and 14: Kuriki discloses the electrode and secondary battery end-products (¶2-5 and examples).
Claim(s) 1, 3-5, 7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (NPL 2016).
	Claim 1: Lee discloses a conductive material comprising aggregated RGO sheets with C/O ratio of 0.26 and a D/G ratio of less than 0.98 (abs, scheme 1 and Fig 1 with accompanying text, pp 12332-3).
	Claims 3 and 7: Regarding the claimed properties, if a prior art reference teaches the substantially identical material with similar structural and chemical features (i.e. graphene oxide with same oxygen content), it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is different from the claimed material thus the claimed properties would inevitably not be present.
	Claims 4 and 5: Lee discloses CNTs connecting the RGO sheets (abs, scheme 1 and Fig 1 with accompanying text).
	Claims 13 and 14: Lee discloses the electrode and secondary battery/cell end-products (abs, pp 12330-1).
Claim(s) 1, 3-5, 7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (NPL 2017).
	Claim 1: Kumar discloses a conductive material comprising interconnected RGO sheets with 3 % wt. of oxygen and a D/G ratio of less than 2 (abs, Figs 1, 3 and 4 and 7 with accompanying text, pp 8881-2).
	Claims 3 and 7: Regarding the claimed properties, if a prior art reference teaches the substantially identical material with similar structural and chemical features (i.e. graphene oxide with same oxygen content), it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. In particular, Kumar discloses a high surface and adsorption behavior for the graphene oxide component (pp 8881). Applicant is welcomed to provide any evidence that the disclosed material is different from the claimed material thus the claimed properties would inevitably not be present.
	Claims 4 and 5: Kumar discloses Fe3O4 particles connecting the RGO sheets (abs, Figs 1, 3 and 4 and 7 with accompanying text).
	Claim 6: Kumar discloses one atom thickness RGO sheets – thus meeting the thickness of less than 10 nm (pp 8881)
	Claims 13 and 14: Kumar discloses the electrode and secondary battery/cell end-products (abs, pp 8880-1 and examples).
4.	Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelkader (cited in the IDS).
	Claim 1: Abdelkader discloses a conductive material comprising interconnected RGO sheets with an oxygen content of 10 % by wt. (abs, ¶121-129, Fig 6 with accompany text) and a D/G ratio of less than 2 – this value is based on a visual inspection of the Raman spectra of Figs 6-9 and ¶250.
	Claims 3 and 7: Regarding the claimed properties, if a prior art reference teaches the substantially identical material with similar structural and chemical features (i.e. graphene oxide with same oxygen content), it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is different from the claimed material thus the claimed properties would inevitably not be present.
	Claims 4 and 5: The connecting part limitations are met by the functionalized regions on the RGO sheets (abs, Figs 3 and 4 with accompanying text, ¶54).
	Claim 6: Abdelkader discloses a thickness of 1.1 nm (¶251).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelkader.
The Abdelkader reference discloses the claimed invention but does not explicitly disclose the claimed length range. It is noted that Abdelkader discloses a range of less than 0.1 micron (¶136). Given that the Abdelkader reference discloses a length range that overlaps with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught sizes, including those presently claimed, to obtain a suitable composition. 
It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764